MEMORANDUM **
Efren Garcia Ramirez, a native and citizen of Mexico, petitions pro se for review of the October 2006 order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of the motion to reopen for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s initial order dismissing Garcia Ramirez’s direct appeal because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Further, we lack jurisdiction to review all of the BIA’s subsequent orders prior to October 2006 because the petition for review is not timely as to those orders. See Andia v. Ashcroft, 359 F.3d 1181, 1183 n. 3 (9th Cir.2004) (per curiam).
Garcia Ramirez has failed to provide argument on the BIA’s 2006 order denying his motion to reopen in his opening brief, and has therefore waived any challenge to that order. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir.2007).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.